McGinity, J.,
concurs in part and dissents in part and votes to reverse the order insofar as appealed from and grant the motion for summary judgment dismissing the complaint insofar as asserted against the appellants, with the following memorandum. The plaintiff, a junior at the defendant Archbishop Stepinac High School (hereinafter Stepinac), was allegedly sexually assaulted by three fellow students while on a trip to Europe chaperoned by two faculty members of the high *480school. The plaintiff commenced the instant action against Stepinac and the Archdiocese of New York (hereinafter the Archdiocese) to recover damages for negligent supervision, intentional infliction of emotional distress, and negligent infliction of emotional distress. Stepinac and the Archdiocese moved for summary judgment and the Supreme Court denied their motion.
I agree with the majority that the Supreme Court should have dismissed the plaintiff’s cause of action to recover damages for intentional infliction of emotional distress (see, Howell v New York Post Co., 81 NY2d 115) as well as the plaintiff’s cause of action for negligent infliction of emotional distress (see, Johnson v New York City Bd. of Educ., 270 AD2d 310). Further, in my view, the Supreme Court should have granted the branch of the appellants’ motion which was to dismiss the cause of action to recover damages for negligent supervision.
It is well settled that schools are under a duty to adequately supervise the students in their charge, and they will be held liable for foreseeable injuries proximately related to the absence of adequate supervision (see, Mirand v City of New York, 84 NY2d 44, 49; Lawes v Board of Educ., 16 NY2d 302, 306). “Schools are not insurers of safety, however, for they cannot reasonably be expected to continuously supervise and control all movements and activities of students; therefore, schools are not to be held liable ‘for every thoughtless or careless act by which one pupil may injure another’ ” (Mirand v City of New York, supra, at 49, quoting Lawes v Board of Educ., supra, at 306).
The appellants established their entitlement to summary judgment dismissing the complaint insofar as asserted against them by demonstrating that they had no prior notice or knowledge of the alleged dangerous proclivities of the particular students involved, or notice of specific threats by the particular students against the plaintiff. In opposition thereto, the plaintiff failed to produce proof sufficient to establish the existence of a material issue of fact sufficient to require a trial of the action (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). In particular, the plaintiff failed to show that the appellants had sufficient knowledge of any threats that were allegedly made against the plaintiff prior to the trip.
As to the appellant Archdiocese, there was no evidentiary proof to controvert its assertion that it in no way exercised any control over the operation of Stepinac. Thus, under the circumstances, the Archdiocese was entitled to summary judgment dismissing the complaint insofar as asserted against it on that *481additional ground, as contended in the lower court and briefed on appeal.
Accordingly, I would reverse the order insofar as appealed from, and grant summary judgment dismissing the complaint insofar as asserted against the appellants.